606 F.2d 88
Allen I. LAMAR et al., Plaintiffs,Allen I. Lamar, Plaintiff-Appellant,v.Clyde WHITESIDE et al., Defendants-Appellees.
No. 79-1392

Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Nov. 7, 1979.
Allen I. Lamar, pro se.
Renea Hicks, Asst. Atty. Gen., Austin, Tex., for defendants-appellees.
Appeal from the United States District Court for the Western District of Texas.
Before CLARK, GEE and HILL, Circuit Judges.
PER CURIAM:


1
The question is whether plaintiff prison inmates have standing to challenge alleged discrimination in the hiring of staff by the Texas Board of Pardons and Paroles.  Although the record is sketchy, we assume for present purposes that the alleged discrimination involves employees who have direct contact with prisoners, and who thus participate in the parole decision process.  Plaintiffs claim to suffer "adverse psychological effect(s)", R.7, from the lack of minority representation among such employees.  We hold that this alleged "injury" does not give rise to a case or controversy, U.S.Const. art. III, § 2, cl. 1, and that appellants accordingly lack standing.


2
We recognize that there are situations in which racial discrimination affects third parties sufficiently substantially as to cause "injury" cognizable in the federal courts.  See, e. g., Trafficante v. Metropolitan Life Ins. Co., 409 U.S. 205, 211-12, 93 S. Ct. 364, 34 L. Ed. 2d 415 (1972) (residents of apartment complex had standing to challenge discriminatory exclusion of applicants for residence); Rogers v. Paul, 382 U.S. 198, 200, 86 S. Ct. 358, 15 L. Ed. 2d 265 (1965) (per curiam) (pupils had standing to challenge racial allocation of faculty).  Here, however, appellants are not claiming environmental or similar harm of a sort that stems inherently from racial imbalance.  Cf. Wilson v. Kelley, 294 F. Supp. 1005, 1014-15 (N.D.Ga.)  (Tuttle, J., dissenting), Aff'd per curiam, 393 U.S. 266, 89 S. Ct. 477, 21 L. Ed. 2d 425 (1968).  Their theory rather is that beneficiaries of allegedly discriminatory hiring practices will tend naturally themselves to discriminate, to the detriment of minority prisoners such as appellants.  This claim is unsupported and unsupportable.  If employees of the Board have acted unlawfully to hinder appellants' chances for parole, redress is readily available.  See, e. g., Finley v. Staton, 542 F.2d 250, 251 (5th Cir. 1976) (per curiam); Williams v. McCall, 531 F.2d 1247, 1248 (5th Cir. 1976) (per curiam).  It is not enough, however, merely to speculate that an allegedly racially imbalanced work force will have discriminatory proclivities.  See Smiley v. City of Montgomery, 350 F. Supp. 451, 453-54 (M.D.Ala.1972).  Cf. Rizzo v. Goode, 423 U.S. 362, 371-72, 96 S. Ct. 598, 46 L. Ed. 2d 561 (1976); O'Shea v. Littleton, 414 U.S. 488, 495-97, 94 S. Ct. 669, 38 L. Ed. 2d 674 (1974).


3
For the reasons set forth above, the order of the District Court is


4
AFFIRMED.



*
 Fed.R.App.P. 34(a); 5th Cir. R. 18